Appeal from decision and award of the Workmen’s Compensation Board. The employer and insurance carrier contend that subdivision 8 of section 15 of the Workmen’s Compensation Law is applicable and that the Special Fund should be required to reimburse the appellants for all benefits subsequent to those payable for the first 104 weeks of disability. The evidence supports the decision of the board rejecting this contention. The board found, upon the basis of *791substantial evidence, that the accident suffered by the claimant on October 2, 1944, left no impairment preventing him from doing his regular work and that “ Any alleged condition of disability which he may have had was not known to, nor considered by the employer ” in continuing the claimant in his employ. Therefore, at the time of the accident, on July 9, 1945, on account of which the award was made, the employer was solely liable, and had no right to reimbursement from the Special Fund (Matter of Zyla v. Juilliard & Go., 277 App. Div. 604). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.